           Case 1:16-cv-07552-JGK Document 193 Filed 07/12/19 Page 1 of 1
               Case 1:16-cv-07552-JGK Document 192 Filed 07/10/19 Page 1 of 1

·u H;RZFELo&
lrll )RUBIN.PC.
~ T T O R N E Y S AT LAW         I .ts BROAD STREET, NEW YORK, NY 10004   TEL   212 471-8500    FAX ;;ti   2 344.3333   WWW HERZFELD-RUBIN COM



                                                                                         Howard S Edinburgh
                                                                                         Direct Lme (212) 471-3373
                                                                                         hedinburghh@herzfeld-rubm.com



                                                    July 10, 2019

                                                                                ~ 0 J d II ~,.1- (!;O                   fJfv/1,,!0.;t/
     VIA ECF                                                                                                                         /
     Hon. John G. Koeltl                                                           Alibi/ff                        J- (I I q
                                                                                                                             I
                                                                                                                                   '1 r   'f: J Ofl,..,
     United-States District Judge
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, New York 10007-1312

                    Re:      Rivera v. Home Depot, U.S.A., Inc v.
                             Bryan's Home Improvement Corp.
                             Case No.: 16 CV 07552 (JGK)

     Dear Judge Koehl:

             Our firm represents the third-party defendant Bryan's Home Improvement Corp
     ("BHIC") in the above action. The Court, at the request of defendant/third-party plaintiff Home
     Depot, U.S.A., Inc. ("Home Depot"), has scheduled a conference in this matter for July 23, 2019
     at 4:30 p.m. However, on July 23, I will be visiting my brother in Minneapolis (having already
     purchased airplane tickets). I cannot change the date as he is a physician and it is the only week
     he has off for the rest of the summer. Accordingly, I request, with the consent of counsel for
     plaintiff and Home Depot, that the July 23 conference be adjourned. After consulting with
     counsel for plaintiff and Home Depot, the parties are available on either July 29 or August 6,
     2019 for the rescheduled court conference, and, hopefully, the Court will have time on one of
     these dates. This is the first request to adjourn and there are no other scheduled dates in this
     action. I thank the Court for favorably considering the request to adjourn.


                                                                 Respectfully yours,



     HSE:mb
                                                                     l'J)JJ~
                                                                 Howard S. Edinburgh

     cc:    All Counsel (Via ECF)                                               USDC SONY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC#
                                                                                DATEF;:::;fL-=E-=--o:-=il7-~Z-r~-----r-=--_y_---_-__-_
                                                        AFFILIATES

              LIVINGSTON, NEW JERSEY               BUCHAREST, ROMANIA                        LOS ANGELES, CALIFORNIA
